***********
The undersigned have reviewed the prior Order based upon the record of the proceedings before Deputy Commissioner Ledford. The appealing party has not shown good grounds to reconsider the evidence, receive further evidence, rehear the parties or their representatives, or amend the Order; therefore, the Full Commission AFFIRMS the Order of the Deputy Commissioner.
Based on the evidence of record and the findings of fact found by the Deputy Commissioner, the Full Commission finds that plaintiff made no case for recovery of damages due to the negligence of defendant's employee under the Tort Claims Act and plaintiff's allegations concerned alleged intentional actions by defendant's employees.
It is therefore ORDERED that plaintiff's claim is DENIED and DISMISSED WITH PREJUDICE. Each side shall bear its own costs.
This the 14th day of October 2002.
                                  S/____________ BUCK LATTIMORE CHAIRMAN
CONCURRING:
  S/_____________ THOMAS J. BOLCH COMMISSIONER
  S/______________________ LAURA KRANIFELD MAVRETIC COMMISSIONER